DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 16, 17, 20, and 26 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0201806 to Silverstein et al., as evidenced by US 2019/0031845 to Kitayama et al.
Regarding Claims 1, 16, 17, and 20.  Silverstein et al. teaches a composition of matter comprising an elastomeric matrix having a closed cell microstructure and a liquid/substance entrapped/encapsulated in the closed cells/pores of the matrix (Paragraphs 0015 – 0016 and 0132).
The elastomeric matrix/elastomer is formed by polymerizing the external phase of a high internal phase emulsion (HIPE), wherein the HIPE may be a water-in-oil emulsion.  The elastomer may comprise residues of an acrylate monomer such as 2-ethylhexyl acrylate, as well as n-butyl acrylate (Paragraphs 0060; 0064; and 0125 – 0127).  Kitayama et al. provides evidence that polybutyl acrylate has a glass transition temperature of -54°C (Paragraph 0180); thus, butyl acrylate corresponds to a monomer which is capable of forming a homopolymer having a Tg lower than 20°C.
The liquid/substance entrapped in the closed cells/pores of the matrix may be an aqueous-based solution which comprises an active agent (Paragraphs 0132 and 0164).  
In the inventive examples (e.g. EA1 – 3), the liquid/substance comprises potassium sulfate (K2SO4) as a stabilizer (Paragraphs 0220 – 0222; Table 4).  Potassium sulfate is set forth as a room temperature solid [fertilizer] in the instant specification (Page 37, Line 29 – Page 38, Line 3).
Silverstein et al. does not expressly teach said substance is releasable through said elastomer when the composition of matter is exposed to an aqueous environment.  However, Silverstein et al. does teach the walls of elastomeric matrix are permeable to some solute and/or components of the liquid, diffusing through the walls of the matrix (Paragraph 0153).  Moreover, Silverstein et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. that the substance encapsulated in the pores of the composition of Silverstein et al. is releasable through said elastomer when the composition of matter is exposed to an aqueous environment in the claimed proportions, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 4.  Silverstein et al. teaches the composition of matter of Claim 1 wherein the internal phase is provided in a volume fraction of over 0.74 (Paragraph 0060).  As it is the internal phase which ultimately forms the pores of the composition of matter, it would be reasonably expected that the pores would also be present in the composition of matter in a volume fraction of greater than roughly 0.74 or 74 volume percent.
Regarding Claim 5.  Silverstein et al. teaches the composition of matter of Claim 1 wherein the elastomer has a tensile modulus (E) of less than 600 MPa (Paragraph 0037).
Regarding Claim 7.  Silverstein et al. teaches the composition of matter of Claim 1 wherein said elastomer may further comprise residues of methacrylate monomers in addition to acrylates (Paragraph 0125).
Regarding Claims 26 – 28.  Silverstein et al. teaches the composition of matter of Claim 1 but does not expressly teach it functions as a degradable, substance release system.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Silverstein et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, namely a composition of matter comprising an elastomer based on at least one acrylate having a chain longer than 6 carbon atoms and prepared from a high internal phase emulsion.  The substance encapsulated in the composition of matter of Silverstein et al. comprises water and potassium sulfate.  The substance encapsulated in the closed cell microstructure of the composition of matter disclosed in instant specification also comprises water and a fertilizer, wherein potassium sulfate is expressly set forth a suitable fertilizer which is releasable through said elastomer when exposed to an aqueous environment (Paragraph 0038 of the PG-PUB of the instant application).  Therefore, the claimed effects and physical properties – i.e. a degradable, substance releasing system - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0201806 to Silverstein et al., as evidenced by US 2019/0031845 to Kitayama et al. - as applied to Claim 1 above – and further as evidenced by US 2016/0361382 to Steinbach-Rankins et al.
Regarding Claims 18 and 19.  Silverstein et al. teaches the composition of matter of Claim 1 wherein the elastomer may comprise residues of an acrylate monomer such as 2-ethylhexyl acrylate, as well as n-butyl acrylate (Paragraphs 0060; 0064; and 0125 – 0127).    Steinbach-Rankins et al. provides evidence that polybutyl acrylate is biodegradable (Claim 3).  

Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a process of preparing the composition-of-matter of Claim 1 comprising all of the instantly claimed steps set forth in Claims 23 and 25.  US 2012/0201806 to Silverstein et al. corresponds to the closest prior art, teaching a process which includes providing an internal phase that comprises water and potassium sulfate (K2SO4) as the room temperature solid; providing an external phase which is a second liquid that is a pre-polymerization mixture that is immiscible in the internal phase comprising 2-ethylhexylacrylate and modified silica nanoparticles as an emulsion stabilizer; adding said internal phase/first liquid to said external phase under stirring to provide an HIPE; polymerizing said HIPE; and thereby obtaining the composition of matter (Paragraphs 0025 and 0218 – 0222; Table 4).  
However, Silverstein et al. does not teach an initial step of melting the potassium sulfate.  This compound has an extremely high melting point of 1,689°C and is used in as an emulsion stabilization enhancer in Silverstein et al.  Absent impermissible hindsight gleaned from applicant’s own specification, there appears to be no motivation to include a step of melting potassium sulfate in the process of Silverstein et al.  Doing so would require significant heat/energy and would change the phase of the compound, which would likely result in it no longer functioning for its intended purpose of enhancing emulsion stabilization.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that the amendment to Claim 1 setting forth “said substance is a room temperature solid” and deleting the limitation the “said substance comprises less than 80% water by weight of the total weight of an internal phase of said HIPE” overcomes the outstanding rejection under U.S.C. 103 over US 2012/0201806 to Silverstein et al., as evidenced by US 2019/0031845 to Kitayama et al.  However, it is the Office’s position that Claim 1 as amended is now anticipated by US 2012/0201806 to Silverstein et al., as evidenced by US 2019/0031845 to Kitayama et al. and thus new grounds of rejection under 35 U.S.C. 102(a)(1) are hereby set forth.  
In the inventive examples (e.g. EA1 – 3) of Silverstein et al., the liquid/substance comprises potassium sulfate (K2SO4) as a stabilizer (Paragraphs 0220 – 0222; Table 4).  Potassium sulfate is set forth as a room temperature solid [fertilizer] in the instant specification (Page 37, Line 29 – Page 38, Line 3).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01) As such, the potassium sulfate in Silverstein et al. must also be considered a room temperature solid per the definition set forth in the instant specification.
B) In response to applicant’s argument that forming an emulsion using a molten room-temperature solid substance is not equivalent to forming an emulsion using two-temperature liquids, the Office respectfully submits that this is not a feature which is claimed in instant Claim 1.  The claim simply sets forth a substance is encapsulated in the pores of said closed-cell structure and that said substance is a room temperature solid.  Though applicant has set forth an express definition for what constitutes a room temperature on page 37 of the originally filed specification, there is no requirement that this substance be molten during the preparation of the composition-of-matter.  Moreover, Claim 1 is directed to the composition-of-matter itself rather than the process by which it is prepared. 
C) Applicant argues that support for the amendments to Claims 1 and 23 are found on pages 37 – 38 of the instant specification.  The Office respectfully submits that no new matter rejections under 35 U.S.C. 112(a) are set forth in the present action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764